                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WISCONSIN


ELAINE MILLER,
                       Plaintiff,
                                                               Case No. 20-cv-0801-bhl
v.
ANDREW SAUL,
                       Defendant.


                                                      ORDER


       On February 19, 2021, the Court remanded this case to the Commissioner of Social Security, pursuant to
the parties’ joint motion. (ECF Nos. 15, 16.) On March 22, 2021, the parties filed a stipulation for an award of
attorney’s fees in the amount of $3,000.00 and costs in the amount of $0 pursuant to the Equal Access to Justice
Act (EAJA), 28 U.S.C. §2412. (ECF No. 18.) In light of the parties’ agreement, and because the Court finds
that the fees incurred are both reasonable and necessary and qualify under the EAJA,
       IT IS HEREBY ORDERED that the request for an award of attorney’s fees (ECF No. 18) is
GRANTED; and award of attorney’s fees in the sum of $3,000.00 and costs in the amount of $0 shall be paid by
Defendant in full satisfaction and settlement of any and all claims Plaintiff may have in this matter pursuant to
the EAJA. These fees are awarded to Plaintiff and not Plaintiff’s attorney and can be offset to satisfy pre-
existing debts that the litigant owes the United States under Astrue v. Ratliff, 560 U.S.C. 586 (2010). If counsel
for the parties verify that Plaintiff owes no pre-existing debt subject to offset, then Defendant shall direct that
the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment signed by Plaintiff and
counsel. If Plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA award, the
Social Security Administration will instruct the U.S. Department of Treasury that any check for the remainder
after offset will be made payable to Plaintiff and mailed to the business address of Plaintiff’s attorney.

       Dated at Milwaukee, Wisconsin this 23rd day of March, 2021.

                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




                  Case 1:20-cv-00801-BHL Filed 03/23/21 Page 1 of 1 Document 20
